DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 does not end with any punctuation and as a result forms a grammatically improper sentence with line 5. It appears line 4 should end in a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of identifying, observing, and predicting data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “processor” and “sensors”, these steps encompass a person simply 
This judicial exception is not integrated into a practical application because the claim recites a “processor” and “sensors”, however, the “processor” and “sensors” are recited at a high-level of generality and amount to nothing more than generic computer components performing generic computer functions. Accordingly, the claim does not the processor may be any conventional processor, controller, microcontroller, or state machine”, therefore, this confirms that the claimed steps may be performed by a conventional or general-purpose computer, and no improvement to any technology or technical field is required by the disclosed or claimed invention. Regarding the sensors, the claim is not directed to any specific structure or configuration of sensors, and these sensors are merely generic sensors used to gather data, which is the intended purpose of sensors, therefore, the sensors merely serve to generally linking the use of the judicial exception to a particular technological environment, and do not require any improvement to any technology or technical field. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “processor” and of “sensors” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claims 2 and 3, said claims are rejected as they fail to correct the deficiency of Claim 1. The claims are directed to identifying a configuration of an engine, which clearly may be performed mentally by a person observing data or observing the 

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to selecting data from a library, which may be performed mentally or as a generic computer functions of simply retrieving or analyzing data from a memory. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to “maps” that generate parameters, where such “maps” may be determined mentally such as by determining an equation that would provide a specific output when given certain inputs, where this is also a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to the design of “maps”, where such a design may be performed mentally or by a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to “training” by simply adjusting data, where adjusting data may 

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to “training” by using “artificial intelligence or machine learning techniques”, where such “techniques” encompass simply the use of any known mathematical equations, where clearly the use of equations may be performed mentally or by a generic computer function. Also, the claim is vague as to what these “techniques” are, and the claim then encompasses simply updating variables, which is clearly a technique that may be performed in the field of artificial intelligence or machine learning, and where such an updating may clearly be performed mentally or as a generic computer function, therefore, the mention of “artificial intelligence or machine learning techniques” merely serves to generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim recites steps similar to those already addressed in Claim 1, where the observation and prediction of data may clearly be performed mentally or by a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 11, the claim recites steps of identifying, observing, and predicting data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of “one or more processors”, these steps encompass a person simply observing data and mentally generating and “training” the claimed models, where a model encompasses simply data such as a table, and where “training” encompasses simply updating this table, which clearly may be performed by a person mentally or with the aid or pen and paper. For example, a person may observe a number representing an “engine parameter” associated with an “environmental parameter” of another number (such as a temperature), and then mentally and/or with the aid or pen and paper creating a “model” such as a table representing these two numbers, and then simply correcting or “training” the model based on newly observed data by replacing a number in the table, which would be a trivial mental process for a person having ordinary skill in the art. Furthermore, these steps that may be performed mentally amount to generic computer functions of simply gathering or observing data and generating and “training” or updating a “model” such as a table of data based on the observations. Additionally, 
This judicial exception is not integrated into a practical application because the claim recites “one or more processors”, however, the “one or more processors” are recited at a high-level of generality and amount to nothing more than a generic computer component performing generic computer functions. Accordingly, the claim does not recite any practical application or any additional element that imposes any meaningful limits on practicing the abstract idea. Additionally, P[0057] of the Applicant’s specification recites “the processor may be any conventional processor, controller, microcontroller, or state machine”, therefore, this confirms that the claimed steps may be performed by a conventional or general-purpose computer, and no improvement to any technology or technical field is required by the disclosed or claimed invention. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “one or more processors” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception 

As per Claims 12, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to receiving information, which clearly may be performed mentally by a person observing information, or by a generic computer performing a generic computer function of receiving data. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to identifying a configuration of an engine, which clearly may be performed mentally by a person observing data or observing the engine, or by a generic computer observing, analyzing or storing data representing the engine. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to a description of engine components which is not a step performed by anything, therefore, the claim merely serves to generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to a description of engine components which is not a step 

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to the design of “maps”, where such a design may be performed mentally or by a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to a “train” step that includes simply adjusting data, where adjusting data may be performed mentally or by a generic computer function. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to training by using “artificial intelligence or machine learning techniques”, where such “techniques” encompass simply the use of any known mathematical equations, where clearly the use of equations may be performed mentally or by a generic computer function. Also, the claim is vague as to what these “techniques” are, and the claim then encompasses simply updating variables, which is clearly a technique that may be performed in the field of artificial intelligence or machine learning, and where such an updating may clearly be performed mentally or as a generic computer function, therefore, the mention of “artificial intelligence or machine 

As per Claim 19, the claim recites steps of determining, observing, and predicting data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. No element or structure is recited as performing any step of the claim. For example, these steps encompass a person simply observing data and mentally generating and “training” the claimed models, where a model encompasses simply data such as a table, and where “training” encompasses simply updating this table, which clearly may be performed by a person mentally or with the aid or pen and paper. For example, a person may observe a number representing an “engine parameter” associated with an “environmental parameter” of another number (such as a temperature), and then mentally and/or with the aid or pen and paper creating a “model” such as a table representing these two numbers, and then simply correcting or “training” the model based on newly observed data by replacing a number in the table, which would be a trivial mental process for a person having ordinary skill in the art. Furthermore, the Examiner notes that even if it was assumed that some generic computer performs the claimed method (which is not required by the claim), these steps that may be performed mentally amount to generic computer functions of simply gathering or observing data and generating and “training” or updating a “model” such as a table of data based on the observations. Additionally, 
This judicial exception is not integrated into a practical application because no element or structure is recited as performing any step of the claim. Accordingly, the claim does not recite any practical application or any additional element that imposes any meaningful limits on practicing the abstract idea. Additionally, the Examiner notes that P[0057] of the Applicant’s specification recites “the processor may be any conventional processor, controller, microcontroller, or state machine”, therefore, even if it was assumed that some generic computer performs the claimed method (which is not required by the claim), this confirms that the claimed steps may be performed by a conventional or general-purpose computer, and no improvement to any technology or technical field is required by the disclosed or claimed invention. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no element or structure is recited as performing any step of the claim. Even if it was assumed that some generic computer performs the claimed method (which is not required by the claim), this would 

As per Claim 20, said claim is rejected as it fails to correct the deficiency of Claim 19. The claim is directed to the design of a “map”, where such a design may be performed mentally or by a generic computer function, where the claim does not even require a generic computer component to perform the claimed method. Therefore, the claim does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

As per Claim 1, the subject matter is the claimed use of “engine components” in the entirety of the claim, as a result, the subject matter is the entirety of the claim.
Specifically, there is no disclosure of how to create the claimed “generic engine model comprising a generic physics-based model for each of a plurality of engine components in the specific engine” or the “engine-specific physics-based model for each of the plurality of engine components in the specific engine”, or of what data is the “plurality of observed engine component parameters for each of the plurality of engine components”, which leads to it being unknown how these parameters of the engine components and how the generic physics-based model and engine-specific model are used as claimed. The disclosure does not provide even a single example of how to create any type of model for a specific type of engine component, or of what data is measured from a specific component, or of how such measured data would be used to determine a deviation as claimed.
For example, the claim is completely silent as to what an “engine component” is, but the disclosure recites in P[0022] of the specification
“The number and types of engine components may include the number of compressor stages, bleed ports, combustor, ducts, and turbine stages to be modeled, along with the available level of instrumentation”

“the generic engine model generator 404 may be provided with the number of gear boxes, compressor stages, combustors, bleed ports, and turbine stages and the available level of instrumentation. The engine components may include a fan, propeller, gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, bleeds, and other engine components”,
however, not a single example is provided in the disclosure of how a generic physics-based model or engine-specific model is generated for any of the components recited in the disclosure, and there is no disclosure of what data would correspond to the claimed “parameters”, or of how such data is gathered.
For example, if the engine component as claimed in Claim 1 is interpreted to correspond to “ducts” or a “nozzle” (as recited in P[0037] as cited above), it is completely unknown from the Applicant’s disclosure how a generic physics-based model and engine-specific model would be generated for a duct or nozzle, or any of the components listed in the disclosure. It is unknown what data would be observed for a duct what generating the claimed “component parameters”, and it is unknown what would even occur when attempting to predict a “component parameter” for a duct.
Furthermore, P[0019] recites
“Using the engine-specific, physics-based component models, the example engine health monitoring system 102 is configured to predict a plurality of engine component parameters, such as speeds, temperatures, pressures, airflows, fuel flow, torque, etc., at different stages during an operational flight based on a plurality of observed environmental parameters, such as altitude, temperature, humidity, and other weather conditions”,
however, it is not disclosed how the parameters of “speeds, temperatures, pressures, airflows, fuel flow, torque” are related to any specific engine component, which would be required to create any model for a specific component as claimed. Therefore, a person having ordinary skill in the art would be left to guess how any type of model such as the claimed generic physics-based model or engine-specific model would be generated for any of the disclosed components such as “ducts” or a “nozzle”, and would be left to guess exactly what data or “parameters” are observed for each specific component, as already explained above.
Therefore, a person having ordinary skill in the art would be left to guess how to create a generic physics-based model and engine-specific model for each or any of the possible components listed in the disclosure, and would be left to guess what data would be observed as the “component parameters” used in the claimed steps, such as the prediction step.
As such, there is no indication in the specification that the inventors had possession of a method for self-generating an engine-specific model in an engine health monitoring system, the method comprising: identifying the configuration of an engine in a vehicle, the identifying including identifying engine components in the engine generating, using a processor, a generic engine model comprising a generic physics-based model for each of a plurality of engine components in the specific engine; capturing, using aircraft sensors, a plurality of observed engine component parameters for each of the plurality of engine components and a plurality of observed environmental 

As per Claim 3, the subject matter is the claimed “the available level of instrumentation”.
There is no disclosure of how there is no disclosure of what “the available level of instrumentation” is or of how it is determined.
As such, there is no indication in the specification that the inventors had possession of a method wherein the identifying the configuration of an engine comprises determining the available level of instrumentation.

As per Claim 8, the subject matter is the claimed “wherein the training comprises using artificial intelligence or machine learning techniques to generate an engine-specific, physics-based component model for each specific component”.
There is no disclosure of exactly what these “artificial intelligence or machine learning techniques” are or how they are used to “generate an engine-specific, physics-based component model for each specific component”.
Also, there is no disclosure regarding what data would be provided to any “artificial intelligence or machine learning techniques” to “generate an engine-specific, physics-based component model for each specific component”.
For example, given an engine component of “ducts” or a “nozzle” (as recited in P[0037] of the Applicant’s specification), there is no disclosure whatsoever that describes or suggests what “artificial intelligence or machine learning techniques” would be used and how they would be used to “generate an engine-specific, physics-based component model for each specific component” for a duct or nozzle.
As such, there is no indication in the specification that the inventors had possession of a method wherein the training comprises using artificial intelligence or machine learning techniques to generate an engine-specific, physics-based component model for each specific component.

As per Claim 11, the subject matter is the claimed use of “engine components” in the entirety of the claim, as a result, the subject matter is the entirety of the claim.
generic engine model comprising a generic physics-based model for each of a plurality of engine components in a specific engine” or the “engine-specific physics-based model for each of the plurality of engine components in the specific engine”, or of what data is the “plurality of observed engine component parameters for each of the plurality of engine components”, which leads to it being unknown how these parameters of the engine components and how the generic physics-based model and engine-specific model are used as claimed. The disclosure does not provide even a single example of how to create any type of model for a specific type of engine component, or of what data is measured from a specific component, or of how such measured data would be used to determine a deviation as claimed.
For example, the claim is completely silent as to what an “engine component” is, but the disclosure recites in P[0022] of the specification
“The number and types of engine components may include the number of compressor stages, bleed ports, combustor, ducts, and turbine stages to be modeled, along with the available level of instrumentation”
and P[0037] recites
“the generic engine model generator 404 may be provided with the number of gear boxes, compressor stages, combustors, bleed ports, and turbine stages and the available level of instrumentation. The engine components may include a fan, propeller, gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, bleeds, and other engine components”,

For example, if the engine component as claimed in Claim 1 is interpreted to correspond to “ducts” or a “nozzle” (as recited in P[0037] as cited above), it is completely unknown from the Applicant’s disclosure how a generic physics-based model and engine-specific model would be generated for a duct or nozzle, or any of the components listed in the disclosure. It is unknown what data would be observed for a duct what generating the claimed “component parameters”, and it is unknown what would even occur when attempting to predict a “component parameter” for a duct.
Furthermore, P[0019] recites
“Using the engine-specific, physics-based component models, the example engine health monitoring system 102 is configured to predict a plurality of engine component parameters, such as speeds, temperatures, pressures, airflows, fuel flow, torque, etc., at different stages during an operational flight based on a plurality of observed environmental parameters, such as altitude, temperature, humidity, and other weather conditions”,
however, it is not disclosed how the parameters of “speeds, temperatures, pressures, airflows, fuel flow, torque” are related to any specific engine component, which would be required to create any model for a specific component as claimed. Therefore, a person having ordinary skill in the art would be left to guess how any type of model such as the claimed generic physics-based model or engine-specific model ducts” or a “nozzle”, and would be left to guess exactly what data or “parameters” are observed for each specific component, as already explained above.
Therefore, a person having ordinary skill in the art would be left to guess how to create a generic physics-based model and engine-specific model for each or any of the possible components listed in the disclosure, and would be left to guess what data would be observed as the “component parameters” used in the claimed steps, such as the prediction step.
As such, there is no indication in the specification that the inventors had possession of a system for self-generating an engine specific model in an engine health monitoring system, comprising: a generic engine model generator comprising one or more processors configured by programming instructions on computer readable media, the generic engine model generator configured to generate a generic engine model comprising a generic physics-based model for each of a plurality of engine components in a specific engine in the vehicle; and a specific engine model generator comprising one or more processors configured by programming instructions on computer readable media, the specific engine model generator configured to: receive a plurality of observed engine component parameters for each of the plurality of engine components and a plurality of observed environmental parameters captured during one or more pre-planned training missions; and train an engine-specific model using the plurality of observed engine component parameters and the plurality of environmental parameters captured during the one or more pre-planned training missions, the engine-specific model comprising an engine-specific physics-based model for each of the plurality of 

As per Claim 13, the subject matter is the claimed “wherein the information identifying the configuration of the engine comprises…the available level of instrumentation”.
There is no disclosure of how there is no disclosure of what “the available level of instrumentation” is or of how it is determined. There is also no disclosure of what “information” would identify the “the available level of instrumentation” as claimed. 
As such, there is no indication in the specification that the inventors had possession of a system wherein the information identifying the configuration of the engine comprises the available level of instrumentation.

As per Claim 14, the subject matter is the claimed “wherein the engine components include a gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, and bleeds”.
generic engine model comprising a generic physics-based model for each of a plurality of engine components in a specific engine” or the “engine-specific physics-based model for each of the plurality of engine components in the specific engine” of parent Claim 11 for any of these listed “engine components” of “a gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, and bleeds”.
There is also no disclosure of what data is the “plurality of observed engine component parameters for each of the plurality of engine components” of parent Claim 11 for each of “a gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, and bleeds”.
For example, for an engine component of “ducts”, it is completely unknown from the Applicant’s disclosure how a generic physics-based model and engine-specific model would be generated for a duct. It is unknown what data would be observed for a duct what generating the claimed “component parameters”, and it is unknown what would even occur when attempting to predict a “component parameter” for a duct as in the prediction step of Claim 11. The same applies to all of the components listed in Claim 14.
As such, there is no indication in the specification that the inventors had possession of the system of Claim 11 system wherein the engine components include a gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, and bleeds.

wherein the specific engine model generator is configured to train an engine-specific model using artificial intelligence or machine learning techniques to generate an engine-specific, physics-based component model for each specific component”.
There is no disclosure of exactly what these “artificial intelligence or machine learning techniques” are or how they are used to “generate an engine-specific, physics-based component model for each specific component”.
Also, there is no disclosure regarding what data would be provided to any “artificial intelligence or machine learning techniques” to “generate an engine-specific, physics-based component model for each specific component”.
For example, given an engine component of “ducts” or a “nozzle” (as recited in P[0037] of the Applicant’s specification), there is no disclosure whatsoever that describes or suggests what “artificial intelligence or machine learning techniques” would be used and how they would be used to “generate an engine-specific, physics-based component model for each specific component” for a duct or nozzle.
As such, there is no indication in the specification that the inventors had possession of a system wherein the specific engine model generator is configured to train an engine-specific model using artificial intelligence or machine learning techniques to generate an engine-specific, physics-based component model for each specific component.

As per Claim 19, the subject matter is the claimed use of “engine components” in the entirety of the claim, as a result, the subject matter is the entirety of the claim.
generic engine model comprising a generic physics-based model for each of a plurality of engine components in the specific engine” or the “engine-specific, physics-based component model for each specific component in the specific engine”, or of what data is the “plurality of observed engine component parameters for each of the plurality of engine components”, which leads to it being unknown how these parameters of the engine components and how the generic physics-based model and engine-specific model are used as claimed. The disclosure does not provide even a single example of how to create any type of model for a specific type of engine component, or of what data is measured from a specific component, or of how such measured data would be used to determine a deviation as claimed.
For example, the claim is completely silent as to what an “engine component” is, but the disclosure recites in P[0022] of the specification
“The number and types of engine components may include the number of compressor stages, bleed ports, combustor, ducts, and turbine stages to be modeled, along with the available level of instrumentation”
and P[0037] recites
“the generic engine model generator 404 may be provided with the number of gear boxes, compressor stages, combustors, bleed ports, and turbine stages and the available level of instrumentation. The engine components may include a fan, propeller, gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, bleeds, and other engine components”,

For example, if the engine component as claimed in Claim 19 is interpreted to correspond to “ducts” or a “nozzle” (as recited in P[0037] as cited above), it is completely unknown from the Applicant’s disclosure how a generic physics-based model and engine-specific model would be generated for a duct or nozzle, or any of the components listed in the disclosure. It is unknown what data would be observed for a duct what generating the claimed “component parameters”, and it is unknown what would even occur when attempting to predict a “component parameter” for a duct.
Furthermore, P[0019] recites
“Using the engine-specific, physics-based component models, the example engine health monitoring system 102 is configured to predict a plurality of engine component parameters, such as speeds, temperatures, pressures, airflows, fuel flow, torque, etc., at different stages during an operational flight based on a plurality of observed environmental parameters, such as altitude, temperature, humidity, and other weather conditions”,
however, it is not disclosed how the parameters of “speeds, temperatures, pressures, airflows, fuel flow, torque” are related to any specific engine component, which would be required to create any model for a specific component as claimed. Therefore, a person having ordinary skill in the art would be left to guess how any type of model such as the claimed generic physics-based model or engine-specific model ducts” or a “nozzle”, and would be left to guess exactly what data or “parameters” are observed for each specific component, as already explained above.
Therefore, a person having ordinary skill in the art would be left to guess how to create a generic physics-based model and engine-specific model for each or any of the possible components listed in the disclosure, and would be left to guess what data would be observed as the “component parameters” used in the claimed steps, such as the prediction step.
As such, there is no indication in the specification that the inventors had possession of a method for monitoring engine health, comprising: determining the configuration of a specific engine in a vehicle; generating a generic engine model comprising a generic physics-based model for each of a plurality of engine components in the specific engine; capturing a plurality of observed engine component parameters for each of the plurality of engine components and a plurality of observed environmental parameters during one or more pre-planned training missions; training an engine-specific model using the plurality of observed engine component parameters and the plurality of environmental parameters captured during the one or more pre-planned training missions, the training comprising generating an engine-specific, physics-based component model for each specific component in the specific engine by adjusting the generic physics-based model for the specific component using observed engine component parameters for the specific component and captured environmental parameters, the adjusting including generating sets of scalars for component maps; capturing a second plurality of observed engine component parameters and a second 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the component maps" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

17 recites the limitation "the component maps" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0032508) in view of Adibhatla (2010/0023238) further in view of Goldfarb et al. (2018/0137219).

Regarding Claim 1, Wang et al. teaches the claimed method for self-generating an engine-specific model in an engine health monitoring system, the method comprising:
identifying the configuration of an engine in a vehicle, the identifying including identifying engine components in the engine generating, using a processor, a generic engine model comprising a generic…model for each of a plurality of engine components in the specific engine (“The controller 44 receives or generates an individual model for each blade”, see P[0020]);
capturing, using aircraft sensors, a plurality of observed engine component parameters for each of the plurality of engine components (“…the controller 44 may receive sensor data 110 from the camera unit 42, from sensors disposed within the gas turbine system 10, from control elements of the gas turbine system 10, or a combination thereof”, see P[0040]) and a plurality of observed environmental parameters during one or more pre-planned training missions (“…the optical connection 38 optically couples the viewport 40 to the camera unit 42. As illustrated, the optical connection 38 is configured to convey image(s) of the blade 54, or the blade 54 and the environment surrounding the blade, to the camera unit”, see P[0027] and “…the model parameters 114 provided to the controller 44 may describe the blade, the environment surrounding the blade…”, see P[0042]); and
training, using a processor, an engine-specific model using the plurality of observed engine component parameters and the plurality of environmental parameters captured during the one or more pre-planned training missions, the engine-specific model comprising an engine-specific…model for each of the plurality of engine components in the specific engine (“…the model parameters 114 are replaced with the updated model parameters 124 until the predicted status 122 of the blade (e.g. predicted length of the crack) matches the current status 120 of the ;
wherein each engine-specific…model for an engine component is configured for use in predicting one or more engine component parameters using a second plurality of observed environmental parameters captured using aircraft sensors during an operational mission performed by the vehicle (“…updating the parameters of the individual model…future predicted blade statuses 154 are determined from a known starting point”, see P[0057] and “The controller 44 receives or generates an individual model for each blade. The controller 44 then uses the individual model for each blade to determine a predicted blade status (e.g., predicted status, predicted component status) of each blade…input the current blade status, the signals indicative of the visual and IR image(s) of the blade or other data that describes the blade to the individual model…the individual model utilizes parameters associated with the environment surrounding the blades and/or expected rate(s) of wear on the blade”, see P[0020], and see P[0042]-P[0044]); and
wherein the engine health monitoring system is configured to identify a specific engine component for maintenance action (“…the threshold status may correspond to the service limit, such that the controller employs the threshold status to 
Wang et al. does not expressly recite a “physics-based model” as in the bolded portions of the claimed
a generic engine model comprising a generic physics-based model for each of a plurality of engine components in the specific engine
or the claimed
the engine-specific model comprising an engine-specific physics-based model for each of the plurality of engine components in the specific engine
or the claimed
wherein each engine-specific physics-based model for an engine component is configured for use in predicting.
However, Adibhatla (2010/0023238) teaches an engine model that is “a physics-based aerothermodynamics model” (Adibhatla; see P[0024]), where the engine model is a “Component Level Model (CLM) because each component, for example, inlet 12, ambient air 14, fan assembly 16, core gas turbine engine 17 including HPC 20, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Adibhatla, and for the generic engine model to be comprised of a generic physics-based model for each of a plurality of engine components in the specific engine, the engine-specific model comprising an engine-specific physics-based model for each of the plurality of engine components in the specific engine, wherein each engine-specific physics-based model for an engine component is configured for use in predicting as claimed, as rendered obvious by Adibhatla, in order to provide for “determining operating parameters for controlling gas turbine engines” (see P[0002]) and to “determine a plurality of engine operating parameter values…compare the determined operating parameter values to a predetermined allowable range for the operating parameter”, and “generating maintenance requests based on the comparison” (Adibhatla; see P[0005]).
	Wang et al. does not expressly recite the claimed
when one or more of a second plurality of observed engine component parameters related to the specific engine component and captured using aircraft sensors during the operational mission deviates from predicted engine component parameters for the specific engine component during the operational mission by a predetermined amount.
Goldfarb et al. (2018/0137219) teaches the use of models such as a physics model (Goldfarb et al.; see P[0052]), and teaches the use of a digital twin of a physical system, such as an aircraft engine, comprising a model of components of the system (Goldfarb et al.; see P[0040]-P[0042]), where predicted or expected sensor values are produced by a Unified Physics Model (UPM) driven by environmental data (Goldfarb et al.; see P[0061]), and where sensor values from one or more sensors are analyzed (Goldfarb et al.; see P[0051]), and where differences between actual sensor values and the predictions may be determined, and where a report may be issued if the differences fall outside tolerance envelopes and inspection or repair may be recommended (Goldfarb et al.; see P[0061] and FIG. 3, and P[0058]-P[0060], also see P[0070] regarding that a digital twin may include multiple components).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al., and wherein the engine health monitoring system is configured to identify a specific engine component for maintenance action when one or more of a second plurality of observed engine component parameters related to the specific engine component and captured using aircraft sensors during the operational mission deviates from predicted engine component parameters for the specific engine component during the operational mission by a predetermined amount, as rendered obvious by Goldfarb et al., in order to provide for “very accurately monitor and continually assess the health of individual components, predict their remaining lives, and consequently estimate the health and remaining useful lives of systems that employ them” and “optimal control of an asset if the life of the parts can be accurately 

Regarding Claim 4, Wang et al. does not expressly recite the claimed method of claim 1, wherein the generic physics-based models for the plurality of engine components may be selected from a library of physics-based component models.
However, the claim is directed to simply retrieving computer data of “models” from a storage or “library”, which is a conventional process in the art that would be trivial to a person having ordinary skill in the art.
Furthermore, Goldfarb et al. (2018/0137219) teaches a system of predictive modeling of an industrial asset that “may include a database storing at least one electronic file containing a machine learning library and a predictive modeling tools, which may be part of a software development kit (SDK)” (Goldfarb et al.; see P[0006]) and where the digital twin (as cited in the Claim 1 rejection) may import a machine language library (ML library) and software tools for performing functions of predicting data using a model (Goldfarb et al.; see P[0074]-P[0075]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al., and wherein the generic physics-based models for the plurality of engine components may be selected from a library of physics-based component models, as rendered obvious by Goldfarb et al. as explained above, in order to provide for “very accurately monitor and continually assess the health of individual components, predict their remaining lives, and consequently estimate the 

Regarding Claim 9 which recites the method of claim 1, further comprising capturing a second plurality of observed engine component parameters and a second plurality of observed environmental parameters during an operational mission performed by the vehicle; and predicting a plurality of engine component parameters using the second plurality of observed environmental parameters and the engine-specific, physics-based component models for the specific components in the specific engine,
	the claim is directed to simply repeating the “predicting” step of Claim 1 using a set of engine component and environmental parameters separate from the parameters of Claim 1. In other words, the claim is directed to simply repeating the method steps of Claim 1 using new data.
	In view of the above explanations, Wang et al. teaches capturing a second plurality of observed engine component parameters and a second plurality of observed environmental parameters during an operational mission performed by the vehicle (“…the actual values generated by the engine sensors”, see P[0026] and “…input parameters including environmental conditions, power setting and actuator position”, see P[0030]); and predicting a plurality of engine component parameters using the second plurality of observed environmental parameters and the engine-specific…component models for the specific components in the specific engine 
	As addressed in the Claim 1 rejection, Wang et al. does not expressly recite “physics-based” as in the bolded portions of the claimed
the engine-specific, physics-based component models, however, Adibhatla (2010/0023238) teaches this limitation as explained in the Claim 1 rejection.

Regarding Claim 10, which recites the method of claim 9, further comprising comparing the predicted engine component parameters with the second plurality of observed engine component parameters; and identifying a specific component for maintenance action when one or more of the second plurality of observed engine component parameters related to the specific component deviates from predicted engine component parameters for the specific component by a predetermined amount,
similar to Claim 9, this claim simply repeats method steps of Claim 1, only using a set of engine component and environmental parameters separate from the parameters of Claim 1. In other words, the claim is directed to simply repeating the method steps of Claim 1 using new data.
In view of the above explanations, Wang et al. teaches
comparing the predicted engine component parameters with the second plurality of observed engine component parameters (“…the model parameters 114 are replaced with the updated model parameters 124 until the predicted status 122 of the blade (e.g. predicted length of the crack) matches the current status 120 of the blade (e.g., current length of the crack). That is, the predicted status 122 is redetermined based on the updated model parameters 124 until the current status 120 matches the predicted status 122 of the blade. Accordingly, the model parameters are updated until the predicted status 122 matches the current status 120”, see P[0049]); and identifying a specific component for maintenance action (“…the threshold status may correspond to the service limit, such that the controller employs the threshold status to determine whether to output a signal indicative of a recommendation to repair or replace the blade, repair or replace the turbine, stop the rotary machine, or a combination thereof”, see P[0043] and “If the current status 120, the predicted status 122, and/or any states of the current status 120 or the predicted status 122 exceed the service limit, the controller 44 may perform a control action. In some embodiments, the control action includes outputting a signal to the display 123 indicative of an alert. The alert may be indicative of a recommendation to repair or replace the blade, a recommendation to repair or replace the turbine, a recommendation to stop the rotary machine, or a combination thereof”, see P[0046]).
Wang et al. does not expressly recite the claimed
when one or more of the second plurality of observed engine component parameters related to the specific component deviates from predicted engine component parameters for the specific component by a predetermined amount.
Goldfarb et al. (2018/0137219) teaches the use of models such as a physics model (Goldfarb et al.; see P[0052]), and teaches the use of a digital twin of a physical system, such as an aircraft engine, comprising a model of components of the system (Goldfarb et al.; see P[0040]-P[0042]), where predicted or expected sensor values are produced by a Unified Physics Model (UPM) driven by environmental data (Goldfarb et al.; see P[0061]), and where sensor values from one or more sensors are analyzed (Goldfarb et al.; see P[0051]), and where differences between actual sensor values and the predictions may be determined, and where a report may be issued if the differences fall outside tolerance envelopes and inspection or repair may be recommended (Goldfarb et al.; see P[0061] and FIG. 3, and P[0058]-P[0060], also see P[0070] regarding that a digital twin may include multiple components).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al., and to identify a specific component for maintenance action when one or more of the second plurality of observed engine component parameters related to the specific component deviates from predicted engine component parameters for the specific component by a predetermined amount, as rendered obvious by Goldfarb et al., in order to provide for “very accurately monitor and continually assess the health of individual components, predict their remaining lives, and consequently estimate the health and remaining useful lives of systems that employ them” and “optimal control of an asset if the life of the parts can be accurately determined as well as any degradation of the key components” (Goldfarb et al.; see P[0036]).

Regarding Claim 11, Wang et al. teaches the claimed system for self-generating an engine specific model in an engine health monitoring system, comprising:
a generic engine model generator comprising one or more processors configured by programming instructions on computer readable media, the generic engine model generator configured to generate a generic engine model comprising a generic physics-based model for each of a plurality of engine components in a specific engine in the vehicle (“The controller 44 receives or generates an individual model for each blade”, see P[0020]); and
a specific engine model generator comprising one or more processors configured by programming instructions on computer readable media, the specific engine model generator configured to:
receive a plurality of observed engine component parameters for each of the plurality of engine components (“…the controller 44 may receive sensor data 110 from the camera unit 42, from sensors disposed within the gas turbine system 10, from control elements of the gas turbine system 10, or a combination thereof”, see P[0040]) and a plurality of observed environmental parameters captured during one or more pre-planned training missions (“…the optical connection 38 optically couples the viewport 40 to the camera unit 42. As illustrated, the optical connection 38 is configured to convey image(s) of the blade 54, or the blade 54 and the environment surrounding the blade, to the camera unit”, see P[0027] and “…the model parameters ; and
train an engine-specific model using the plurality of observed engine component parameters and the plurality of environmental parameters captured during the one or more pre-planned training missions, the engine-specific model comprising an engine-specific physics-based model for each of the plurality of engine components in the specific engine (“…the model parameters 114 are replaced with the updated model parameters 124 until the predicted status 122 of the blade (e.g. predicted length of the crack) matches the current status 120 of the blade (e.g., current length of the crack). That is, the predicted status 122 is redetermined based on the updated model parameters 124 until the current status 120 matches the predicted status 122 of the blade. Accordingly, the model parameters are updated until the predicted status 122 matches the current status 120”, see P[0049] and “To improve the individual model, the controller then updates parameters of the individual model based on the comparison between the predicted blade status 154 and the current blade status 152 of the blade”, see P[0056]);
wherein each engine-specific physics-based model for an engine component is configured for use in predicting one or more engine component parameters using a second plurality of observed environmental parameters captured during an operational mission performed by the vehicle (“…updating the parameters of the individual model…future predicted blade statuses 154 are determined from a known starting point”, see P[0057] and “The controller 44 receives or generates an individual model for each blade. The controller 44 then uses the individual model for ; and
wherein the engine health monitoring system is configured to identify a specific engine component for maintenance action (“…the threshold status may correspond to the service limit, such that the controller employs the threshold status to determine whether to output a signal indicative of a recommendation to repair or replace the blade, repair or replace the turbine, stop the rotary machine, or a combination thereof”, see P[0043] and “If the current status 120, the predicted status 122, and/or any states of the current status 120 or the predicted status 122 exceed the service limit, the controller 44 may perform a control action. In some embodiments, the control action includes outputting a signal to the display 123 indicative of an alert. The alert may be indicative of a recommendation to repair or replace the blade, a recommendation to repair or replace the turbine, a recommendation to stop the rotary machine, or a combination thereof”, see P[0046]).
Wang et al. does not expressly recite a “physics-based model” as in the bolded portions of the claimed
a generic engine model comprising a generic physics-based model
or the claimed
the engine-specific model comprising an engine-specific physics-based model

wherein each engine-specific physics-based model for an engine component is configured for use in predicting.
However, Adibhatla (2010/0023238) teaches an engine model that is “a physics-based aerothermodynamics model” (Adibhatla; see P[0024]), where the engine model is a “Component Level Model (CLM) because each component, for example, inlet 12, ambient air 14, fan assembly 16, core gas turbine engine 17 including HPC 20, combustor 22, and HPT 24, LPT 26 and augmentor 28 within engine model 214 is individually modeled and then assembled into a specific engine model, such as physics-based engine model” (Adibhatla; see P[0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Adibhatla, and for the generic engine model to be comprised of a generic physics-based model for each of a plurality of engine components in the specific engine, the engine-specific model comprising an engine-specific physics-based model for each of the plurality of engine components in the specific engine, wherein each engine-specific physics-based model for an engine component is configured for use in predicting as claimed, as rendered obvious by Adibhatla, in order to provide for “determining operating parameters for controlling gas turbine engines” (see P[0002]) and to “determine a plurality of engine operating parameter values…compare the determined operating parameter values to a predetermined allowable range for the operating parameter”, and “generating maintenance requests based on the comparison” (Adibhatla; see P[0005]).
	Wang et al. does not expressly recite the claimed
when one or more of a second plurality of observed engine component parameters related to the specific engine component and captured during the operational mission deviates from predicted engine component parameters for the specific engine component during the operational mission by a predetermined amount.
However, Goldfarb et al. (2018/0137219) teaches the use of models such as a physics model (Goldfarb et al.; see P[0052]), and teaches the use of a digital twin of a physical system, such as an aircraft engine, comprising a model of components of the system (Goldfarb et al.; see P[0040]-P[0042]), where predicted or expected sensor values are produced by a Unified Physics Model (UPM) driven by environmental data (Goldfarb et al.; see P[0061]), and where sensor values from one or more sensors are analyzed (Goldfarb et al.; see P[0051]), and where differences between actual sensor values and the predictions may be determined, and where a report may be issued if the differences fall outside tolerance envelopes and inspection or repair may be recommended (Goldfarb et al.; see P[0061] and FIG. 3, and P[0058]-P[0060], also see P[0070] regarding that a digital twin may include multiple components).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al., and wherein the engine health monitoring system is configured to identify a specific engine component for maintenance action when one or more of a second plurality of observed engine component parameters related to the specific engine component and captured during the operational mission 

Regarding Claim 14, Wang et al. does not expressly recite the claimed system of claim 11, wherein the engine components include a gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, and bleeds.
However, these limitations of “a gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, and bleeds” are simply conventional engine components that are well-known in the art.
Furthermore, Goldfarb et al. (2018/0137219) teaches the use of models such as a physics model (Goldfarb et al.; see P[0052]), and teaches the use of a digital twin of a physical system, such as an aircraft engine, comprising a model of components of the system (Goldfarb et al.; see P[0040]-P[0042]). Therefore, when viewing Goldfarb et al. with the common knowledge possessed by a person having ordinary skill in the art, such a person would find it obvious to simply model all known components of an engine including conventional components such as “a gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, and bleeds”, as Goldfarb et al. clearly is directed to modeling the entire engine and its components.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al., and wherein the engine components include a gear box, compressor, combustor, turbine, ducts, nozzle, shaft, secondary flow, and bleeds, as rendered obvious by Goldfarb et al. as explained above, in order to provide for “very accurately monitor and continually assess the health of individual components, predict their remaining lives, and consequently estimate the health and remaining useful lives of systems that employ them” and “optimal control of an asset if the life of the parts can be accurately determined as well as any degradation of the key components” (Goldfarb et al.; see P[0036]).



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0032508) in view of Adibhatla (2010/0023238) further in view of Goldfarb et al. (2018/0137219), further in view of Wiseman et al. (2007/0118271).

Regarding Claim 2, Wang et al. teaches the claimed method of claim 1, wherein the identifying the configuration of an engine comprises identifying the number, type (“…determine the current status of each blade…”, see P[0018] and “The controller 44 receives or generates an individual model for each blade”, see P[0020] and layout of the engine components in the vehicle (“…the parameters may describe the geometry of the blades, the type of thermal barrier coating on the blades, the thickness of the thermal barrier coating, the position of the cooling holes in the blades, or other variables to describe the blades”, see P[0065]).
Wang et al. does not teach the claimed
wherein the identifying the configuration of an engine comprises identifying the size of the engine components in the vehicle.
However, Wiseman et al. (2007/0118271) teaches individually modeling each one of multiple specific engine components (Wiseman et al.; “…a physics-based aerothermodynamic engine model to individually model each major rotating component of the engine, including the fan, compressor, combustor, turbines, ducts and nozzle”, see P[0009]), and teaches that it is known in the art for models that predict and control engine behavior to include information about “the physical properties of the relevant engine systems, sub-systems, and components, such as physical size (dimensions, shape), coefficient of thermal expansion, modulus of elasticity, stiffness, time constants, and other physical, mechanical, and thermal properties” (emphasis added) (Wiseman et al.; see P[0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Wiseman et al., and wherein the identifying the configuration of an engine comprises identifying the size of the engine components in the vehicle, as rendered obvious by Wiseman et al., in order to “detect and isolate engine component damage and faults” (Wiseman et al.; see P[0005]).

Regarding Claim 12, Wang et al. teaches the claimed system of claim 11, wherein the generic engine model generator is further configured to receive information identifying the configuration of the engine which includes information identifying the number, type (“…determine the current status of each blade…”, see P[0018] and “The controller 44 receives or generates an individual model for each blade”, see P[0020] and “…components monitoring by the optical monitoring system 36 may include other components within a path of hot gas within a gas turbine system. For example, respective current statuses and predicted statuses may be determined for the shroud 72, the angel wings 70, the shanks 68, or the like”, see P[0026], where it is the Examiner’s interpretation that a “number” of components may be “identified” by a system having data of each of multiple different types of components such as blades, a shroud, the angel wings and the shanks, where the claim does not require any specific method of identification, therefore, the identification encompasses simply using data and layout of the engine components in the vehicle (“…the parameters may describe the geometry of the blades, the type of thermal barrier coating on the blades, the thickness of the thermal barrier coating, the position of the cooling holes in the blades, or other variables to describe the blades”, see P[0065]).
Wang et al. does not teach the claimed
information identifying the configuration of the engine which includes information identifying the size of the engine components in the vehicle.
However, Wiseman et al. (2007/0118271) teaches individually modeling each one of multiple specific engine components (Wiseman et al.; “…a physics-based aerothermodynamic engine model to individually model each major rotating component of the engine, including the fan, compressor, combustor, turbines, ducts and nozzle”, see P[0009]), and teaches that it is known in the art for models that predict and control engine behavior to include information about “the physical properties of the relevant engine systems, sub-systems, and components, such as physical size (dimensions, shape), coefficient of thermal expansion, modulus of elasticity, stiffness, time constants, and other physical, mechanical, and thermal properties” (emphasis added) (Wiseman et al.; see P[0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Wiseman et al., and wherein the generic engine model generator is further configured to receive information identifying the configuration of the engine which includes information identifying the number, type, size, and layout of the .



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0032508) in view of Adibhatla (2010/0023238) further in view of Goldfarb et al. (2018/0137219), further in view of Wiseman et al. (2007/0118271), further in view of Moeckly et al. (2014/0163838).

Regarding Claim 3, Wang et al. does not expressly recite the claimed method of claim 2, wherein the identifying the configuration of an engine comprises determining the number of gear boxes, compressor stages, combustors bleed ports, and turbine stages and the available level of instrumentation.
However, these limitations of a “gear boxes, compressor stages, combustors bleed ports, and turbine stages” are simply conventional engine components that are well-known in the art.
Furthermore, Goldfarb et al. (2018/0137219) teaches the use of models such as a physics model (Goldfarb et al.; see P[0052]), and teaches the use of a digital twin of a physical system, such as an aircraft engine, comprising a model of components of the system (Goldfarb et al.; see P[0040]-P[0042]). Therefore, when viewing Goldfarb et al. with the common knowledge possessed by a person having ordinary skill in the art, gear boxes, compressor stages, combustors bleed ports, and turbine stages” and the number of each component, as Goldfarb et al. clearly is directed to modeling the entire engine and its components.
Additionally, Moeckly et al. (2014/0163838) teaches receiving engine instrumentation data and providing this data as an input to an engine model (Moeckly et al.; see P[0018]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al. and Moeckly et al., and wherein the identifying the configuration of an engine comprises determining the number of gear boxes, compressor stages, combustors bleed ports, and turbine stages and the available level of instrumentation, as rendered obvious by Goldfarb et al. and Moeckly et al. as explained above, in order to provide for “very accurately monitor and continually assess the health of individual components, predict their remaining lives, and consequently estimate the health and remaining useful lives of systems that employ them” and “optimal control of an asset if the life of the parts can be accurately determined as well as any degradation of the key components” (Goldfarb et al.; see P[0036]), and in order to provide for “operations support systems and methods for calculating and evaluating turbine temperatures and health” (Moeckly et al.; see P[0001]).

Regarding Claim 13, Wang et al. does not expressly recite the claimed system of claim 12, wherein the information identifying the configuration of the engine comprises the number of compressor stages, combustors, bleed ports, and turbine stages and the available level of instrumentation.
However, these limitations of a “compressor stages, combustors, bleed ports, and turbine stages” are simply conventional engine components that are well-known in the art.
Furthermore, Goldfarb et al. (2018/0137219) teaches the use of models such as a physics model (Goldfarb et al.; see P[0052]), and teaches the use of a digital twin of a physical system, such as an aircraft engine, comprising a model of components of the system (Goldfarb et al.; see P[0040]-P[0042]). Therefore, when viewing Goldfarb et al. with the common knowledge possessed by a person having ordinary skill in the art, such a person would find it obvious to simply model all known components of an engine including conventional components such as “compressor stages, combustors, bleed ports, and turbine stages” and the number of each component, as Goldfarb et al. clearly is directed to modeling the entire engine and its components.
Additionally, Moeckly et al. (2014/0163838) teaches receiving engine instrumentation data and providing this data as an input to an engine model (Moeckly et al.; see P[0018]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al. and Moeckly et al., and wherein the information identifying the configuration of the engine comprises the number of compressor stages, combustors, bleed ports, and turbine stages and the available level of instrumentation, as rendered obvious by Goldfarb et al. and Moeckly et al. as .



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0032508) in view of Adibhatla (2010/0023238) further in view of Goldfarb et al. (2018/0137219), further in view of Marvin et al. (4,275,557).

Regarding Claim 5, Wang et al. does not expressly recite the claimed method of claim 1, wherein the generic physics-based model for each of a plurality of engine components in the specific engine comprises a performance map for simulating engine component operation that generates key parameters based on the state of a system of performance maps for the plurality of engine components.
However, the claimed “key parameters” encompass simply any data resulting from a prediction of engine performance, and the use of performance maps to predict engine performance is conventional in the art, as seen in Marvin et al. (4,275,557), who teaches “models in the form of computer programs in order to predict engine 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Marvin et al., and wherein the generic physics-based model for each of a plurality of engine components in the specific engine comprises a performance map for simulating engine component operation that generates key parameters based on the state of a system of performance maps for the plurality of engine components, as rendered obvious by Marvin et al., so that “control schedules be designed which match the unique performance characteristics of the engine” (Marvin et al.; see col.5, lines 18-20).

Regarding Claim 15, Wang et al. does not expressly recite the claimed system of claim 11, wherein the generic physics-based model for each of a plurality of engine components in the specific engine comprises a performance map for simulating engine component operation that generates key parameters based on the state of a system of performance maps for the plurality of engine components.
However, the claimed “key parameters” encompass simply any data resulting from a prediction of engine performance, and the use of performance maps to predict engine performance is conventional in the art, as seen in Marvin et al. (4,275,557), who teaches “models in the form of computer programs in order to predict engine 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Marvin et al., and wherein the generic physics-based model for each of a plurality of engine components in the specific engine comprises a performance map for simulating engine component operation that generates key parameters based on the state of a system of performance maps for the plurality of engine components, as rendered obvious by Marvin et al., so that “control schedules be designed which match the unique performance characteristics of the engine” (Marvin et al.; see col.5, lines 18-20).



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0032508) in view of Adibhatla (2010/0023238) further in view of Goldfarb et al. (2018/0137219), further in view of Marvin et al. (4,275,557), further in view of Holt et al. (2017/0114725).

Regarding Claim 6, Wang et al. does not expressly recite the claimed method of claim 5, wherein the performance maps comprise non-linear, non-empirical component models generated with a theoretical or empirical-based component aero-thermal design tool and without experimental or test data related to the engine.
The claim is directed to a design choice, where this design choice is obvious, as Holt et al. (2017/0114725) teaches an aero-thermal model used to generate a theoretical prediction, where the aero-thermal modelling is used to generate a control map for actuation of a gas turbine engine component (Holt et al.; see P[0128]-P[0132]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Holt et al., and wherein the performance maps comprise non-linear, non-empirical component models generated with a theoretical or empirical-based component aero-thermal design tool and without experimental or test data related to the engine, as rendered obvious by Holt et al., in order to “generate a control map” (Holt et al.; see P[0132]).

Regarding Claim 16, Wang et al. does not expressly recite the claimed system of claim 15, wherein the performance maps comprise non-linear, non-empirical component models generated with a theoretical or empirical-based component aero-thermal design tool and without experimental or test data related to the engine.
However, Holt et al. (2017/0114725) teaches an aero-thermal model used to generate a theoretical prediction, where the aero-thermal modelling is used to generate a control map for actuation of a gas turbine engine component (Holt et al.; see P[0128]-P[0132]).
.



Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0032508) in view of Adibhatla (2010/0023238) further in view of Goldfarb et al. (2018/0137219), further in view of Moeckly et al. (2014/0163838).

Regarding Claim 7, Wang et al. teaches the claimed method of claim 1, wherein the training comprises generating an engine-specific…component model for each specific component in the specific engine by adjusting the generic physics-based model for the specific component using observed engine component parameters for the specific component and captured environmental parameters (“…updating the parameters of the individual model…future predicted blade statuses 154 are determined from a known starting point”, see P[0057] and “The controller 44 receives or generates an individual model for each blade. The controller 44 then uses the individual model for each blade to determine a predicted blade status 
As addressed in the Claim 1 rejection, Wang et al. does not expressly recite a “physics-based model” as in the bolded portions of the claimed
generating an engine-specific, physics-based component model for each specific component, however, Adibhatla (2010/0023238) teaches this limitation as explained in the Claim 1 rejection.
Wang et al. does not teach the claimed
the adjusting including generating sets of scalars for the component maps.
However, Moeckly et al. (2014/0163838) teaches that an engine-specific model may access component map scalars (Moeckly et al.; see P[0027]), and teaches a predictive model that uses component scalars to establish “an engine-specific prediction model to forecast engine performance” (Moeckly et al.; see P[0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Moeckly et al., and where the adjusting includes generating sets of scalars for the component maps, as rendered obvious by Moeckly et al., in order to provide for “operations support systems and methods for calculating and evaluating turbine temperatures and health” (Moeckly et al.; see P[0001]).

method of claim 7, wherein the training comprises using artificial intelligence or machine learning techniques to generate an engine-specific, physics-based component model for each specific component.
However, Goldfarb et al. (2018/0137219) teaches using “machine learning techniques to generate predictive models concerning one or more operating aspects and/or components associated with a twinned physical system” (Goldfarb et al.; see P[0079]), where the physical system may be an aircraft engine or gas turbine (Goldfarb et al.; see P[0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al., and wherein the training comprises using artificial intelligence or machine learning techniques to generate an engine-specific, physics-based component model for each specific component, as rendered obvious by Goldfarb et al., in order to provide for “very accurately monitor and continually assess the health of individual components, predict their remaining lives, and consequently estimate the health and remaining useful lives of systems that employ them” and “optimal control of an asset if the life of the parts can be accurately determined as well as any degradation of the key components” (Goldfarb et al.; see P[0036]).

Regarding Claim 17, Wang et al. teaches the claimed system of claim 11, wherein the specific engine model generator is configured to train an engine-specific model by adjusting the generic physics-based model for the specific component using observed engine component parameters for the specific component and captured environmental parameters (“…updating the parameters of the individual model…future predicted blade statuses 154 are determined from a known starting point”, see P[0057] and “The controller 44 receives or generates an individual model for each blade. The controller 44 then uses the individual model for each blade to determine a predicted blade status (e.g., predicted status, predicted component status) of each blade…input the current blade status, the signals indicative of the visual and IR image(s) of the blade or other data that describes the blade to the individual model…the individual model utilizes parameters associated with the environment surrounding the blades and/or expected rate(s) of wear on the blade”, see P[0020], and see P[0042]-P[0044]).
As addressed in the Claim 10 rejection, Wang et al. does not expressly recite a “physics-based model” as in the bolded portions of the claimed
the generic physics-based model, however, Adibhatla (2010/0023238) teaches this limitation as explained in the Claim 10 rejection.
Wang et al. does not teach the claimed
the adjusting including generating sets of scalars for the component maps.
However, Moeckly et al. (2014/0163838) teaches that an engine-specific model may access component map scalars (Moeckly et al.; see P[0027]), and teaches a predictive model that uses component scalars to establish “an engine-specific prediction model to forecast engine performance” (Moeckly et al.; see P[0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang 

Regarding Claim 18, Wang et al. does not teach the claimed system of claim 17, wherein the specific engine model generator is configured to train an engine-specific model using artificial intelligence or machine learning techniques to generate an engine-specific, physics-based component model for each specific component.
However, Goldfarb et al. (2018/0137219) teaches using “machine learning techniques to generate predictive models concerning one or more operating aspects and/or components associated with a twinned physical system” (Goldfarb et al.; see P[0079]), where the physical system may be an aircraft engine or gas turbine (Goldfarb et al.; see P[0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al., and wherein the specific engine model generator is configured to train an engine-specific model using artificial intelligence or machine learning techniques to generate an engine-specific, physics-based component model for each specific component, as rendered obvious by Goldfarb et al., in order to provide for “very accurately monitor and continually assess the health of individual components, predict their remaining lives, and consequently estimate the health and .



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0032508) in view of Adibhatla (2010/0023238) further in view of Moeckly et al. (2014/0163838), further in view of Goldfarb et al. (2018/0137219).

Regarding Claim 19, Wang et al. teaches the claimed method for monitoring engine health, comprising:
determining the configuration of a specific engine in a vehicle (“The controller 44 receives or generates an individual model for each blade”, see P[0020]);
generating a generic engine model comprising a generic…model for each of a plurality of engine components in the specific engine (“The controller 44 receives or generates an individual model for each blade”, see P[0020]);
capturing a plurality of observed engine component parameters for each of the plurality of engine components (“…the controller 44 may receive sensor data 110 from the camera unit 42, from sensors disposed within the gas turbine system 10, from control elements of the gas turbine system 10, or a combination thereof”, see P[0040]) and a plurality of observed environmental parameters during one or more pre-planned training missions (“…the optical connection 38 optically couples the viewport ;
training an engine-specific model using the plurality of observed engine component parameters and the plurality of environmental parameters captured during the one or more pre-planned training missions, the training comprising generating an engine-specific…component model for each specific component in the specific engine (“…the model parameters 114 are replaced with the updated model parameters 124 until the predicted status 122 of the blade (e.g. predicted length of the crack) matches the current status 120 of the blade (e.g., current length of the crack). That is, the predicted status 122 is redetermined based on the updated model parameters 124 until the current status 120 matches the predicted status 122 of the blade. Accordingly, the model parameters are updated until the predicted status 122 matches the current status 120”, see P[0049] and “To improve the individual model, the controller then updates parameters of the individual model based on the comparison between the predicted blade status 154 and the current blade status 152 of the blade”, see P[0056]) by adjusting the generic…model for the specific component using observed engine component parameters for the specific component and captured environmental parameters…(“…updating the parameters of the individual model…future predicted blade statuses 154 are determined from a known starting point”, see P[0057] and “The controller 44 receives or generates an individual model for ;
capturing a second plurality of observed engine component parameters and a second plurality of observed environmental parameters during an operational mission performed by the vehicle (“…updating the parameters of the individual model…future predicted blade statuses 154 are determined from a known starting point”, see P[0057] and “The controller 44 receives or generates an individual model for each blade. The controller 44 then uses the individual model for each blade to determine a predicted blade status (e.g., predicted status, predicted component status) of each blade…input the current blade status, the signals indicative of the visual and IR image(s) of the blade or other data that describes the blade to the individual model…the individual model utilizes parameters associated with the environment surrounding the blades and/or expected rate(s) of wear on the blade”, see P[0020], and see P[0042]-P[0044]);
predicting a plurality of engine component parameters using the second plurality of observed environmental parameters and the engine-specific…component models for the specific components in the specific engine (“The controller 44 receives or generates an individual model for each blade. The ;
comparing the predicted engine component parameters with the second plurality of observed engine component parameters (“To improve the individual model, the controller then updates parameters of the individual model based on the comparison between the predicted blade status 154 and the current blade status 152 of the blade”, see P[0056]); and
identifying a specific component for maintenance action (“…the threshold status may correspond to the service limit, such that the controller employs the threshold status to determine whether to output a signal indicative of a recommendation to repair or replace the blade, repair or replace the turbine, stop the rotary machine, or a combination thereof”, see P[0043] and “If the current status 120, the predicted status 122, and/or any states of the current status 120 or the predicted status 122 exceed the service limit, the controller 44 may perform a control action. In some embodiments, the control action includes outputting a signal to the display 123 indicative of an alert. The alert may be indicative of a recommendation to repair or replace the blade, a recommendation to repair or replace the turbine, a recommendation to stop the rotary machine, or a combination thereof”, see P[0046]).

generating a generic engine model comprising a generic physics-based model for each of a plurality of engine components in the specific engine
or the claimed
the training comprising generating an engine-specific, physics-based component model for each specific component in the specific engine by adjusting the generic physics-based model for the specific component using observed engine component parameters for the specific component and captured environmental parameters
or the claimed
predicting a plurality of engine component parameters using the second plurality of observed environmental parameters and the engine-specific, physics-based component models for the specific components in the specific engine.
However, Adibhatla (2010/0023238) teaches an engine model that is “a physics-based aerothermodynamics model” (Adibhatla; see P[0024]), where the engine model is a “Component Level Model (CLM) because each component, for example, inlet 12, ambient air 14, fan assembly 16, core gas turbine engine 17 including HPC 20, combustor 22, and HPT 24, LPT 26 and augmentor 28 within engine model 214 is individually modeled and then assembled into a specific engine model, such as physics-based engine model” (Adibhatla; see P[0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang 
Wang et al. does not expressly recite the claimed
the adjusting including generating sets of scalars for component maps.
However, Moeckly et al. (2014/0163838) teaches that an engine-specific model may access component map scalars (Moeckly et al.; see P[0027]), and teaches a predictive model that uses component scalars to establish “an engine-specific prediction model to forecast engine performance” (Moeckly et al.; see P[0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Moeckly et al., and for the adjusting to include generating 
Wang et al. does not expressly recite the claimed
when one or more of the plurality of the second plurality of observed engine component parameters related to the specific component deviates from predicted engine component parameters for the specific component by a predetermined amount.
However, Goldfarb et al. (2018/0137219) teaches the use of models such as a physics model (Goldfarb et al.; see P[0052]), and teaches the use of a digital twin of a physical system, such as an aircraft engine, comprising a model of components of the system (Goldfarb et al.; see P[0040]-P[0042]), where predicted or expected sensor values are produced by a Unified Physics Model (UPM) driven by environmental data (Goldfarb et al.; see P[0061]), and where sensor values from one or more sensors are analyzed (Goldfarb et al.; see P[0051]), and where differences between actual sensor values and the predictions may be determined, and where a report may be issued if the differences fall outside tolerance envelopes and inspection or repair may be recommended (Goldfarb et al.; see P[0061] and FIG. 3, and P[0058]-P[0060], also see P[0070] regarding that a digital twin may include multiple components).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Goldfarb et al., and to identify a specific component for maintenance action when one or more of the plurality of the second plurality of .



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2019/0032508) in view of Adibhatla (2010/0023238) further in view of Moeckly et al. (2014/0163838), further in view of Goldfarb et al. (2018/0137219), further in view of Holt et al. (2017/0114725).

Regarding Claim 20, Wang et al. does not expressly recite the claimed method of claim 19, wherein the generic physics-based model for each of a plurality of engine components in the specific engine comprises a performance map for simulating engine component operation and wherein the performance maps comprise non-linear, non-empirical component models generated with a theoretical or empirical-based component aero-thermal design tool and without experimental or test data related to the engine.
Holt et al. (2017/0114725) teaches an aero-thermal model used to generate a theoretical prediction, where the aero-thermal modelling is used to generate a control map for actuation of a gas turbine engine component (Holt et al.; see P[0128]-P[0132]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang et al. with the teachings of Holt et al., and wherein the generic physics-based model for each of a plurality of engine components in the specific engine comprises a performance map for simulating engine component operation and wherein the performance maps comprise non-linear, non-empirical component models generated with a theoretical or empirical-based component aero-thermal design tool and without experimental or test data related to the engine, as rendered obvious by Holt et al., in order to “generate a control map” (Holt et al.; see P[0132]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662